Citation Nr: 0501144	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE


Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right shoulder.





ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to 
February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In May 2002, the veteran requested a travel board hearing. 
Although he was notified of the time, date, and location of 
the hearing, he failed to appear.  Hence, the Board deems the 
request for a hearing to have been withdrawn.  38 C.F.R. 
§ 20.702(d). 

In June 2003, the Board remanded the case to allow the RO to 
review new evidence and issue a supplemental statement of the 
case.


FINDING OF FACT

Arthritis of the right shoulder is manifested by full range 
of motion, painful motion with cross body abduction, and 
tenderness over the acromioclavicular joint.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
traumatic arthritis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010, 5201 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice prior to the 
initial adjudication of the claim for increase.  In an 
October 2001 letter, the RO notified the veteran of the type 
of information and evidence needed to substantiate the claim, 
namely, evidence of showing that his right shoulder 
disability had increased in severity.  The veteran was 
informed that VA would obtain VA records and that VA would 
assist him in obtaining any other records he identified or he 
could submit the records.  He was given 60 days to respond.  
In the April 2002 statement of the case, the RO cited the 
provision of 38 C.F.R. § 3.159, to provide "any evidence in 
the claimant's possession that pertains to a claim." 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Although the § 3.159 notice was provided after adjudication 
of the claim, the veteran was not prejudiced by the out-of-
time notice because he was given the opportunity to submit 
additional evidence and argument and to address the issue at 
a hearing.  For this reason, the veteran has not been 
prejudiced by either the timing or the content of the VCAA 
and no further development is needed to ensure VCAA 
compliance. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO scheduled the veteran for VA 
examinations and copies of those reports have been associated 
with the claims file.  As the veteran has not identified any 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with. 

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, 38 C.F.R. § 4.2, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40; and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  When a Diagnostic Code does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

The veteran's traumatic arthritis of the right shoulder is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Traumatic arthritis, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003, which provides for 
rating the arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, a 10 percent rating is warranted.  
If there are two or more major joints or two or more minor 
joint groups involved, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010.

A 20 percent rating is warranted for limitation of motion of 
the arm (minor or major) when motion is limited at shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2003).

Analysis

On VA examination in November 2001, the veteran complained of 
pain in the right shoulder and difficulty lifting objects and 
performing overhead activities.  On examination, there was no 
tenderness over the acromioclavicular joint, but minimal 
tenderness was noted over the parascapular and trapezius 
musculature.  The right shoulder demonstrated 180 degrees of 
abduction, 140 degrees of forward flexion, and 90 degrees of 
internal and external rotation.  Forward flexion was noted to 
be limited due to pain and there was slight crepitus with 
internal and external rotation of the right shoulder.  There 
was no evidence of ligament laxity.  X-rays of the right 
shoulder revealed mild-to-moderated acromioclavicular 
arthritic changes.  

On VA examination in May 2003, the veteran indicated that he 
was able to participate in most activities and altered some 
activities to accommodate shoulder pain.  He reported that he 
used Motrin for the pain as necessary.  On examination, the 
veteran's right shoulder demonstrated full range of motion to 
include 180 degrees of forward flexion and abduction.  
External rotation was to 70 degrees.  Pain was noted with 
cross body abduction.  Tenderness was noted over the 
cromioclavicular joint.  The examiner indicated that it was 
possible that the veteran was having a good day with range of 
motion of the right shoulder and that the pain level could be 
dramatically deferred after working a full day or using the 
shoulder a great deal; however, it was not possible to 
estimate the degree of increased disability.

Both examination reports show that abduction of the right 
shoulder was to 180 degrees, and flexion was to 140 and 180 
degrees, well beyond shoulder level, which is 90 degrees.  
Additional factors outlined in DeLuca have also been 
considered as a possible basis for an increased rating, 
however, the objective evidence does not demonstrate 
weakness, incoordination, fatigue, or atrophy.  Furthermore, 
the examiner in May 2003 indicated that increased disability 
was possible in light of these factors, but clearly indicated 
that quantification of the degree of additional disability 
was not feasible.  Also, there is no evidence of ankylosis or 
impairment of the humerus to rate the disability by analogy 
to either Diagnostic Code 5200 or 5202.  For these reasons, a 
rating greater than 10 percent is not warranted.

As the preponderance of the evidence is against the claim, 
the doctrine of reasonable doubt does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the right shoulder is denied.



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


